Citation Nr: 1440372	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-32 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a liver disability, claimed as toxicity, to include as due to herbicide exposure, exposure to contaminated water at Camp Lejeune, and as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Virtual VA paperless claims processing system contains a May 2014 appellate brief; other documents are duplicative of the evidence of record, or not relevant to the issues currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a May 2009 VA psychology note regarding the Veteran's posttraumatic stress disorder (PTSD), the psychologist stated the Veteran underwent a psychological evaluation in March 2009, and referenced the note from the evaluation in her report.  However, the VA treatment records currently associated with the claims file do not include any psychological treatment between July 2008 and May 2009, to include a March 2009 evaluation.  On remand, the AOJ should obtain all of the Veteran's outstanding VA treatment records, to include from July 2008 to present.

The evidence of record indicates the Veteran is receiving disability benefits from the Social Security Administration (SSA), with a disability onset date of September 1998.  See August 2010 SSA Inquiry.  In an August 2010 letter, the RO asked the Veteran whether the SSA records pertained to his appeal; no response was received.  Upon psychological examination in February 2010, the Veteran indicated that his psychological symptoms and alcohol use contributed to his being unemployed since the early 1990s.  On remand, the AOJ should undertake appropriate development to obtain the Veteran's SSA disability records.

The Veteran contends that his alcohol use/abuse is caused by or related to his service-connected PTSD, and has affected his occupational functioning.  See December 2011 substantive appeal; February 2010 VA PTSD examination report; June 2010 notice of disagreement.  The Veteran's VA treatment records are not clear as to whether the Veteran's PTSD caused or aggravated his alcohol use.  See, e.g., May 2009 VA psychology note (Veteran reported alcohol helps him to relax and to sleep); July 2006 VA examination report (examiner "would have to report to speculation about whether the PTSD is associated with the Alcohol Dependence"); November 1999 VA examination report (Veteran reported he drinks alcohol to calm his anxiety symptoms); July 1996 VA treatment note (Veteran reported he drinks a six-pack or less of beer per day every day since 1970).  On remand, the AOJ should afford the Veteran a new VA examination to address the current disability level for the Veteran's PTSD, to include whether the Veteran's alcohol use is caused or aggravated by his PTSD.

The Veteran contends that his alcohol use due to his PTSD caused or contributed to his current liver disability.  See December 2011 substantive appeal.  The February 2010 VA liver examiner opined that the Veteran's current fatty liver disease is at least as likely as not due to his alcohol use/abuse.  As the Veteran's claim of service connection for a liver disability is inextricably intertwined with the remanded claim of entitlement to an increased disability rating for PTSD, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

To the extent that the Veteran contends that he was exposed to water contaminates at Camp Lejeune and that such exposure caused him to a current liver disability, his service at Camp Lejeune falls within the timeframe during which individuals at Camp Lejeune were potentially exposed to drinking water contaminated with volatile organic compounds, including benzene, vinyl chloride, tetrachloroethylene (PCE) and trichloroethylene (TCE). See VBA Fast Letter No. 11-03 (Jan. 11, 2011)

Fast Letter No. 11-03 provides instructions for claims involving exposure to contaminated water during service at Camp Lejeune. A subsequent letter issued on April 27, 2011 discusses specific evidentiary development to be conducted in these contaminated water cases. See Training Letter No. 11-03 (April 27, 2011). Both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune are to be remanded to the Louisville, Kentucky RO. Thus, in accordance with these directives, and because the Veteran's appeal includes the issue of entitlement to service connection for liver disability secondary to water contaminates at Camp Lejeune, the Board must return this issue to the Louisville RO for further development.

Accordingly, the case is REMANDED for the following action:

1. In accordance with VBA Fast Letter No. 11-03, dated January 11, 2011, and VBA Training Letter 11-03, dated April 27, 2011, as well as any subsequent directives, the appeal must be remanded to the Louisville, Kentucky, RO for further development.

2. The AOJ should undertake appropriate development to obtain all of the Veteran's disability benefits records from SSA.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain all outstanding VA treatment records, particularly from July 2008 to present, to include the March 2009 psychological evaluation of the Veteran.  All obtained records should be associated with the claims file.  

4. After #2 and #3 have been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected PTSD.  The claims file, including a copy of this remand, and any pertinent virtual records, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to respond to the following inquires:

a) The examiner should ascertain the severity and all current manifestations of the Veteran's service-connected PTSD.  The examiner should provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected PTSD.  In addition, the examiner should provide a global assessment of functioning score, with an explanation of the significance of the score assigned.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's alcohol use/abuse was caused by his PTSD?

The examiner should specifically address the Veteran's contentions that he did not begin drinking until after service, and that he drinks to calm his anxiety symptoms and help him relax, and to help him sleep.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's alcohol use/abuse is aggravated by his PTSD?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The AOJ should undertake any other development it determines is warranted.

6. After the above development has been completed, adjudicate both claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

